DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,7,10 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Menchini (WO 2009/080809).
Regarding Claims 1,6 Menchini discloses an elevator 10, comprising:
flooring 20;
an elevator handrail (implicit);
a display device 32 incorporated within at least one of the flooring 20 and the elevator handrail;
a driving element (inside 9) which is configured to drive the elevator 10 from a boarding location at which the passenger boards the elevator to a dismounting location at which the passenger dismounts from the elevator 10; and

Regarding Claim 2, Menchini discloses the flooring 20 comprises:
a screen including the display device 32 and circuitry 28 disposed underneath the screen for supporting the display of the information; and 
transparent flooring 30 laid onto the screen.
Regarding Claim 7, Menchini discloses the display device of the elevator or the display device of the escalator or the walkway comprises a liquid crystal display (LCD) (para. 12).
Regarding Claim 10, Menchini discloses the information displayable by the display device of the elevator comprises current condition information (para. 0022).



Claim(s) 4,6,13,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Kumar et al (USPGP 2015/317925).
Regarding Claims 4,6 Kumar discloses an escalator or a walkway (Figs. 3,4), comprising:
a looped handrail 2 which moves with a passenger from a boarding location to a dismounting location;
a display device 3 incorporated within the looped handrail 2 at a location corresponding to a location of the passenger;
a driving element (implicit) which is configured to drive the looped handrail 2 from the boarding location to the dismounting location; and
a controller (para. 0027) configured to control the display device 3 to display information to the passenger while the passenger is aboard.
.



Claim(s) 4,6 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ball et al (USPGP 2002/0036121).
Regarding Claims 4,6 Ball discloses an escalator or a walkway 10, comprising:
a looped handrail 12,312 which moves with a passenger from a boarding location to a dismounting location;
a display device 324a,324b,382 incorporated within the looped handrail 312 at a location corresponding to a location of the passenger;
a driving element (implicit) which is configured to drive the looped handrail 12,312 from the boarding location to the dismounting location; and
a controller 380 configured to control the display device 324a,324b,382 to display information to the passenger while the passenger is aboard.


Claim(s) 4-6,12,13,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Tokui (JP 2004 043155 A)
Regarding Claims 4,6 Tokui discloses an escalator or a walkway (Fig. 1), comprising:
a looped handrail 1 which moves with a passenger from a boarding location to a dismounting location;

a driving element (implicit) which is configured to drive the looped handrail 1 from the boarding location to the dismounting location; and
a controller 11,17,18 configured to control the display device 9 to display information to the passenger while the passenger is aboard.
Regarding Claim 5, Tokui discloses the looped handrail comprises:
a screen 9 including the display device;
transparent handrail material 1 laid onto the screen (para. 0010, Fig. 6); and
wired or wireless circuitry 17 disposed in signal communication with the screen for supporting the display of the information (paras. 0014,0015).
Regarding Claim 12, Tokui discloses the information displayable by the display device of the elevator or by the display device of the escalator or the walkway comprises personalized information (according to the user’s moving position, para. 0014).
Regarding Claims 13,15 Tokui discloses the controller of the escalator or the walkway is communicative with a portable computing device with information derived from controller communication (para. 0011).



Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Lin et al (USP 8286782).
Regarding Claims 4,6 Lin discloses an escalator or a walkway (Figs. 2-6), comprising:
a looped handrail 10 which moves with a passenger from a boarding location to a dismounting location;

a driving element 11 which is configured to drive the looped handrail from the boarding location to the dismounting location; and
a controller 21 configured to control the display device 20 to display information to the passenger while the passenger is aboard.
Regarding Claim 5, Lin discloses the looped handrail comprises:
a screen 200 including the display device;
transparent handrail material 100 laid onto the screen (also Col. 5 line 9); and
wired or wireless circuitry 210 disposed in signal communication with the screen for supporting the display of the information.



Allowable Subject Matter
Claims 3,8-9,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837